DETAILED ACTION
Claim Status
Allowable Subject Matter
Claims 1-26 are allowed.
The following is an examiner’s statement of reasons for allowance: in claims 1 and 26 the inclusion of limitation, “and a second discharge part that is provided separately from the first 25discharge part and is formed between the rod and the through-hole portion and between the piston and the through-hole portion,” along with other claim language was not found or fairly taught by the prior art.  The closest prior art is CN 108643315 A to Li which shows a similar piston operated flushing valve but does not show a second discharge part that is provided separately from the first 25discharge part and is formed between the rod and the through-hole portion and between the piston and the through-hole portion.  CN 106870318 A to Wei shows the general state of the art of a piston and spring flush valve. Shirai et al. (US Pub. 2010/0212696) shows the general state of the art of a hydraulically operated flush system. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE J SKUBINNA whose telephone number is (571)270-5163.  The examiner can normally be reached on Monday thru Thursday, 9:30 AM to 6PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID ANGWIN can be reached on 571-270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE J SKUBINNA/Primary Examiner, Art Unit 3754                                                                                                                                                                                                        5/6/2022